 1   Howard D. Olinsky
     OLINSKY LAW GROUP
 2   300 S. State Street, Ste 420
     Syracuse, NY 13202
 3   Ph: 315-701-5780
     Fax: 315-701-5781
 4   Email: holinsky@windisability.com

 5   Attorneys for Plaintiff

 6   NICHOLAS A. TRUTANICH, NSBN 13644
     United States Attorney
 7   District of Nevada
     TINA NAICKER, CSBN 252766
 8   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 9   San Francisco, California 94105
     Telephone: (415) 268-5611
10   Facsimile: (415) 744-0134
     E-Mail: Tina.Naicker@SSA.gov
11
     Attorneys for Defendant
12

13                                     UNITED STATES DISTRICT COURT

14                                          DISTRICT OF NEVADA

15   THERESA M. WEESNER,                             )
                                                     )   Case No. 2:16-cv-02018-RFB-PAL
16                             Plaintiff,            )                               ___________
                                                     )   JOINT STIPULATION AND [PROPOSED]
17          v.                                       )   ORDER FOR EXTENSION OF TIME TO
                                                     )   MODIFY BRIEFING SCHEDULE AND
18   NANCY A. BERRYHILL,                             )   EXTEND DEFENDANT’S TIME TO RESPOND
     Acting Commissioner of Social Security,         )   TO PLAINTIFF’S MOTION FOR
19                                                   )   ATTORNEYS FEES PURSUANT TO THE
                               Defendant.            )   EQUAL ACCESS TO JUSTICE ACT (EAJA).
20
                                                         (First Extension Request)
21
            IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record, that
22
     the time for responding to Plaintiff’s Motion for Attorneys Fees Under Equal Justice Access Act
23
     (EAJA)(Dkt No. 26) be extended from March 11, 2019 to May 11, 2019. Good cause exists to grant
24   Defendant’s request for extension. Counsel for Defendant (Counsel) apologizes for the belated
25   request for extension, but seeks an extension of time as Counsel was out of the office on intermittent
26   sick leave for over two and half weeks in early March with the flu/pneumonia and did not accurately


                                                         -1-
 1   calendar Defendant’s response to Plaintiff’s Motion for Attorneys Fees Under EAJA, which was due

 2   at the same time. Good cause also exists, as Counsel has over 80+ active social security matters that

 3   require two or more dispositive motions per week until mid-May. Due to Counsel’s workload and

 4   unexpected leave, Counsel needs additional time to properly respond to Plaintiff’s Motion and/or

 5   engage in settlement negotiations to settle the matter without further motion practice. Defendant
     makes this request in good faith with no intention to unduly delay the proceedings. The parties further
 6
     stipulate that the Court’s Scheduling Order shall be modified accordingly.
 7
                                                  Respectfully submitted,
 8

 9
     Dated: April 11, 2019                        s/ *Howard Olinsky
10                                                (*as authorized by email on April 11, 2019)
                                                  HOWARD OLINSKY
11
                                                  Attorney for Plaintiff
12
     Dated: April 11, 2019                        NICHOLAS A. TRUTANICH
13                                                United States Attorney
                                                  DEBORAH LEE STACHEL
14                                                Regional Chief Counsel, Region IX
                                                  Social Security Administration
15

16
                                          By      /s/ Tina L. Naicker
17                                                TINA L. NAICKER
                                                  Special Assistant U.S. Attorney
18                                                Attorneys for Defendant
19
                                                    ORDER
20

21   IT IS SO ORDERED.
22

23
            April 19, 2019
     DATED:_______________________                ____________________________________
24                                                RICHARD F. BOULWARE, II
                                                  UNITED STATES DISTRICT JUDGE
25

26


                                                      -2-
 1
                                        CERTIFICATE OF SERVICE
 2
           I, TINA L. NAICKER, certify that the following individual was served with a copy of the
 3
       JOINT STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME TO
 4   MODIFY BRIEFING SCHEDULE AND EXTEND DEFENDANT’S TIME TO RESPOND TO
                PLAINTIFF’S MOTION FOR ATTORNEYS FEES PURSUANT
 5
                   TO THE EQUAL ACCESS TO JUSTICE ACT (EAJA).
 6
     on the date and via the method of service identified below:
 7

 8          CM/ECF:

 9          Howard D. Olinsky
            Olinsky Law Group
10          300 S. State Street
            Ste 420
11          Syracuse, NY 13202
            315-701-5780
12          Fax: 315-701-5781
            Email: holinsky@windisability.com
13

14          Hal Taylor
            223 Marsh Avenue
15          Reno, NV 89509
            775-825-2223
16          Fax: 775-329-1113
            Email: haltaylorlawyer@gbis.com
17

18
            Respectfully submitted this 11th day of April 2019,
19

20
                                                         /s/ Tina L. Naicker
21                                                       TINA L. NAICKER
                                                         Special Assistant United States Attorney
22
                                                         Attorney for Defendant
23

24

25

26


                                                      -3-
